DETAILED ACTION
For clarity of the record, the previous Office Action was a Non-Final Rejection.
The Amendment filed 3/30/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACHO AB (CH 363879 A) in view of Lohnherr et al. (DE 3808022). BACHO discloses a separator including a housing (1), a feed cone (10), and a rotatable dispersing plate (30), on an upper face of which dispersing blades (31) which are distributed across a periphery of the dispersing plate are arranged, wherein the feed cone is arranged on the housing at a distance from the dispersing plate (see at least Fig. 3). The feed cone at its cone edge has a radius R1 for which: 0.5 x R2 < R1 < R2, where R2 denotes the radius of the dispersing plate (see at least Fig. 3). A radius R3 of an inner circumference of the dispersing blades is R3 which is less than R1 (see at least Fig. 3). Each dispersing vane has a dispersing surface which is situated perpendicular to the rotation direction of the dispersing plate (see at least Fig. 3). The dispersing vanes blades are plates sticking up from the upper face of the dispersing plate and extending in the radial direction (see at least Fig. 3). BACHO discloses all the limitations of the claims, but it does not disclose that the separator includes a separator wheel, .
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACHO AB (CH 363879 A) in view of Lohnherr etal. (DE 3808022), as applied to claim 1 above, and further in view of Hanke (US 4,869,789). The combination of BACHO in view of Lohnherr discloses all the limitations of the claims (see above), but it does not disclose that there is provided on the housing an impact ring, having impact elements distributed over the inner circumference and projecting in the direction of the dispersing plate and configured and arranged such that they lie opposite at least the dispersing blades. However, Hanke discloses a similar device in which there is provided on the housing an impact ring, having impact elements (10) distributed over the inner circumference and projecting in the direction of a dispersing plate (31) and configured and arranged such that they lie opposite dispersing blades (30) for the purpose of protecting the housing from damage. It would have been obvious for a person of ordinary skill in the art at the time of the applicant’s invention to provide on the housing an impact ring, having impact elements distributed over the inner circumference and projecting in the direction of the dispersing plate and configured and arranged such that they lie opposite at least the dispersing blades, as disclosed by Hanke, for the purpose of protecting the housing from damage.
Allowable Subject Matter
Claims 13-29 are allowed.
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/30/2021 regarding claim 1 have been fully considered but they are not persuasive.
The applicant states that the combination of Bacho and Lohnherr does not disclose a dispersing plate fastened to the separator wheel.  The examiner disagrees with the applicant.  Although the combination may not disclose a dispersing plate fastened directly to the separator wheel, since both the dispersing plate and the separator wheel would be part of the same device, they would be fastened together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brundiek et al. (US 6,827,221) and Goosen et al. (US 9,981,290) disclose similar devices including air guidance systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PATRICK H MACKEY/           Primary Examiner, Art Unit 3659